CAMPBELL, Acting Chief Judge.
Appellant, State of Florida, Department of Health and Rehabilitative Services, Office of Child Support Enforcement (HRS), appeals the April 25, 1986 trial court order that modified a previous order of child support.
HRS argues that the trial court erred when it reduced, without notice to HRS, the amount of child support that Donald McNabb was required to pay. The trial court entered the order in response to HRS’ request that the court enter a show cause order against McNabb for his failure to pay $45 per week in child support. The court found McNabb in contempt and sua sponte reduced McNabb’s child support obligation from $45 per week to $25 per week.
We agree with HRS. The court’s sua sponte modification of the child support obligation was in error. The issue of modification was not presented by the pleadings or litigated by the parties and was, as such, not a proper issue for the court’s determination. Raybuck v. Raybuck, 451 So.2d 540 (Fla. 2d DCA 1984); Cortina v. Cortina, 98 So.2d 334 (Fla.1957).
We, therefore, reverse and remand for proceedings consistent with this opinion.
HALL and SANDERLIN, JJ., concur.